     Case 3:19-cv-00813-REP Document 4 Filed 10/31/19 Page 1 of 1 PageID# 21



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                       )
CHMURA ECONOMICS &                                     )
ANALYTICS, LLC,                                        )
                                                       )
                        Plaintiff,                     )         Case No. 3:19cv00813
                                                       )
v.                                                     )
                                                       )
RICHARD LOMBARDO,                                      )
                                                       )
                        Defendant.                     )

                          NOTICE OF APPEARANCE OF COUNSEL

        To the Clerk of this Court and all parties of record:

        I certify that I am admitted to practice in this Court, and I appear in this case as counsel for

Plaintiff Chmura Economics & Analytics, LLC.

DATED: October 31, 2019

                                        Respectfully submitted,

                                        CHMURA ECONOMICS & ANALYTICS, LLC

                                        By:     /s/ Heidi E. Siegmund

                                         Rodney A. Satterwhite (VA Bar No. 32907)
                                         Heidi E. Siegmund (VA Bar No. 89569)
                                         McGuireWoods LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, Virginia 23219
                                         (Office) (804) 775-1000
                                         (Fax) (804) 698-2158
                                         rsatterwhite@mcguirewoods.com
                                         hsiegmund@mcguirewoods.com

                                         Counsel for Plaintiff
